EXHIBIT 10.1


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of July 25, 2007, and is
among CITY HOLDING COMPANY, a West Virginia corporation (the “Company”), CITY
NATIONAL BANK OF WEST VIRGINIA, a national banking association
(“City National”), and Charles R. Hageboeck (“Employee”). The Company and City
National are referred to collectively herein as the “Employer.”
 
Recitals:
 
The Company desires to employ Employee as its President & Chief Executive
Officer and City National desires to employ Employee as its President and Chief
Executive Officer.
 
This employment agreement replaces and supersedes the Amended and Restated
Employment Agreement entered into between the Employer and Employee on June 11,
2001 as amended on November 18, 2003, as well as the Amendment to the Employment
Agreement signed on February 1, 2005, pursuant to which the Employee became the
President and Chief Executive Officer of the Company and City National. That
Employment Agreement currently has a term which ends February 11, 2008.
 
Employee is willing to make his services available to Employer on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
Agreement:
 
1.  Employment. Employee is employed as President and Chief Executive Officer of
the Company and President and Chief Executive Officer of City National. Employee
shall have such duties and responsibilities as are commensurate with such
positions. Employee accepts and agrees to such employment, subject to the
general supervision and pursuant to the orders, advice and direction of
Employer’s Boards of Directors. Employee shall perform such duties as are
customarily performed by one holding such positions in other same or similar
businesses or enterprises as that engaged in by Employer.
 
2.  Term of Employment. The term of this Agreement shall commence on
July 25, 2007 and shall terminate on July 31, 2009, unless extended. On each
monthly anniversary date following July 31, 2007, this Agreement will be
automatically extended for an additional month; provided, however, that on any
one month anniversary date following July 31, 2007 either Employer or Employee
may serve notice to the other party to fix the term to a definite two year
period from the date of such notice and, in such event, no further automatic
extensions will occur. The term of this Agreement as it may be extended pursuant
to this Section 2, or as it may be shortened in accordance with Section 5 or
Section 6, is referred to as the “Term.”
 
-10-

--------------------------------------------------------------------------------


3.  Compensation.
 
(a)  For all services rendered by Employee to Employer under this Agreement,
Employer shall pay to Employee a minimum annual salary at a rate not less than
$360,000 or as it has been periodically adjusted, payable in accordance with the
payroll practices of Employer applicable to its officers. The Company and/or
City National may make such payments as well as any other payments provided for
in this Agreement but, regardless of who is the payor, both the Company and City
National shall be jointly and severally liable for such payments. Employee’s
annual salary shall be adjusted upward annually reflecting the Company’s
performance, compensation levels for peer institutions, and changes in the scale
and scope of business activities of the Company under Employee’s leadership.
 
(b)  Employee shall be paid “incentive compensation” at the end of each of
Employer’s fiscal years which occurs in whole or in part during the Term based
on Employer’s Return on Tangible Equity (“ROTE”) for such fiscal year. For
purposes of this Agreement, “Return on Tangible Equity” shall mean Net Income
divided by Tangible Equity. For purposes of this Agreement, Tangible Equity
shall mean Stockholder’s Equity less Goodwill and Other Intangibles. If ROTE is
at least 14%, such incentive compensation shall be payable as follows:  If
Employer’s ROTE is 14%, Employee shall receive “incentive compensation” of 20%
of Employee’s annual salary. If ROTE is greater than 14%, Employee shall receive
“incentive compensation” of 20% of his annual salary, plus an additional 5% of
annual salary for each 1% increase in ROTE over 14%. If ROTE results in a
fraction of 1%, then the “incentive compensation” shall be calculated based on
the formula set forth above through the whole number of the percentage, plus the
fractional portion of ROTE times 5%. As a result, the following table provides
some examples of the “incentive compensation” earned for various levels of ROTE:
 

 
Incentive Compensation as a
Return on Tangible Equity
Percentage of Annual Salary
   
14%
20%
15%
25%
16%
30%
17%
35%
18%
40%
19%
45%
20%
50%
21%
55%
22%
60%
23%
65%
24%
70%
25%
75%
26%
80%
27%
85%
28%
90%
29%
95%
30%
100%





-11-

--------------------------------------------------------------------------------


(c)  Any “incentive compensation” for a fiscal year shall be deemed to have been
fully earned and payable at December 31st of each fiscal year, and shall be paid
to Employee within 30 days of the issuance of Employer’s audited financial
statements for a specified fiscal year. “Return on Tangible Equity” shall be
determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles before extraordinary items. Unless otherwise approved in
the discretion of the Board of Directors or its Compensation Committee, no
“incentive compensation” shall be payable if Return on Tangible Equity is less
than 14%. In the event that, during any fiscal year, Employee dies, is deemed to
have voluntarily terminated his employment by reason of Total and Permanent
Disability, is terminated without Just Cause, or terminates employment for Good
Reason, or if this Agreement terminates because it is not extended under Section
2 of this Agreement, the “incentive compensation” provided for herein shall be
prorated based on the number of days worked by Employee pursuant to this
Agreement in the fiscal year of his termination of employment (including
vacation and sick days) or in the fiscal year in which the Agreement is not
extended to the number of business days in such fiscal year.
 
(d)  Employee shall be eligible for a “bonus” in addition to the previously
described “incentive compensation”, such bonus to be awarded by the Employer’s
Board of Directors following recommendation by the Compensation Committee of
such Board. Any bonus awarded is at the discretion of the Board and would
incorporate and recognize accomplishments and achievements attributable to
Employee and/or his leadership which the Compensation Committee and/or the Board
determined to be in the best long-term interests of the Employer and which
contributions are not deemed to be adequately reflected in “incentive
compensation” based on Employer’s Return on Tangible Equity provided for in
Section 3(b) of this Agreement.
 
(e)  Employee shall have the right to participate in the incentive plans of
Employer for which he may become eligible and designated a participant,
including but not limited to any equity based compensation plans and future
incentive plans adopted by the Employer during the Term.
 
(f)   Except as otherwise specifically provided herein, for so long as Employee
is employed by Employer, Employee also shall be paid, on the same basis as other
officers of Employer, employee pension and welfare benefits and group employee
benefits such as sick leave, vacation, group disability and health, life, and
accident insurance and similar indirect compensation which Employer may from
time to time extend to its officers; provided that Employee shall receive term
life insurance coverage in an amount not less than two (2) times his base salary
as then in effect. For purposes of clarification, under Employer’s existing
policies Employee shall be entitled to up to eight weeks of vacation each year.
Unused vacation pay shall not carry over to succeeding years.
 
-12-

--------------------------------------------------------------------------------


(g)  If during the Term of the Agreement Employee becomes eligible for
retirement under Employer's retirement plans and he retires, Employee may elect
to continue receiving the health insurance coverage provided to Employee prior
to retirement at a comparable rate and benefit available to other retired
employees (or, if no such benefit is then made available to other retired
employees, at the rate and benefit available to Employee at the time of
retirement).
 
(h)  For so long as Employee is employed by Employer, Employer shall pay
Employee's reasonable civic club dues.
 
(i)  Employer shall reimburse Employee for the reasonable fees and charges of
Employee's legal counsel and tax advisor incurred in connection with the
negotiation, implementation and exercise of his rights under his employment
agreements and benefits from time to time.
 
(j)  In the event that the Company effects a distribution of purchase rights or
warrants or other equity securities to holders of its Common Stock generally,
including, without limitation, a rights offering for the purpose of raising
capital, and the terms of any options or other equity compensation arrangements
then held by Employee do not provide for an equitable adjustment for Employee's
benefit to protect Employee from dilution of Employee's equity interest
resulting therefrom, then the Company shall cause such amount of warrants,
rights or securities to be issued or made available for purchase or exercise by
Employee in the same amount and on the same terms and conditions as would be
available to a shareholder holding the number of shares covered by the options
or other equity compensation benefits then held by Employee. Without limiting
the foregoing, if the provisions of Employee's Stock Option Agreements relating
to equitable adjustment of stock options are not permitted or are limited by the
Company’s Stock Incentive Plans, or if there are insufficient shares available
for issuance under such plan to provide for such adjustment, the Employer shall
pay to Employee such amount as may be necessary to hold Employee harmless in
respect of its inability to provide Employee the full benefit of such provision.
 
(k)  For so long as Employee is employed by Employer, Employer shall pay one
country club membership, including dues and fees, for Employee and shall
reimburse Employee for expenses incurred with respect to business conducted at
said country club, but not for personal costs and expenses.
 
4.  Covenants of Employee.
 
(a)  Subject to the limitations provided in Subsections 4(b), 4(c), 4(d), and
4(e) (whichever may be applicable), upon termination of Employee's employment,
Employee will not, directly or indirectly, either as a principal, executive
officer, employer, stockholder, co-partner or in any other individual or
representative capacity whatsoever, engage in the consumer, savings or
commercial banking business, the savings and loan business, or the mortgage
banking business in any county of any state in which the Company or City
National Bank maintains offices immediately prior to the termination of
employment, as well as the counties of Kanawha, Putnam, Jackson, Cabell, Wayne,
Mason, Lincoln, Doddridge, Marion, Raleigh, Summers, Fayette, Greenbrier,
Nicholas, Braxton, Lewis, Monroe, Pocahontas, Mercer, Wood, Harrison, Jefferson,
Berkeley, Morgan, Hampshire in West Virginia or the counties of Boyd, Carter,
Greenup or Johnson in Kentucky, or the counties of Lawrence or Scioto in Ohio,
nor will Employee solicit, or assist any other person in so soliciting, any
depositors or customers of Employer or its Affiliates or induce any then or
former employee of Employer or its Affiliates to terminate his or her employment
with Employer or its Affiliates; provided, however, that nothing herein
contained shall be deemed to prevent or limit the right of Employee to invest in
a business similar to Employer's business if such investment is limited to less
than one percent of the capital stock or other securities of any corporation or
similar organization whose stock or securities are publicly owned or are
regularly traded on any public exchange. The term “Affiliate” as used in this
Agreement means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another Person. The term “Person” as used in this Agreement means any person,
partnership, corporation, group or other entity.
 
-13-

--------------------------------------------------------------------------------


(b)  Except as provided in Section 4(e) hereof, if Employee voluntarily
terminates his employment with Employer, Employee will be subject to the
provisions of Subsection 4(a) for a period of 36 months following the date of
termination of employment of Employee.
 
(c)  If Employee's employment is terminated by Employer for Just Cause (as
defined in Subsection 6(c)), Employee will be subject to the provisions of
Subsection 4(a) for a period of 36 months following the date of termination of
Employee’s employment.
 
(d)  If Employee's employment is terminated by Employer for reasons other than
Just Cause (as defined In Subsection 6(c)) at any time, Employee will not be
subject to the provisions of Subsection 4(a), provided, however, that for 36
months after termination, Employee shall not solicit or assist another person in
soliciting, any depositor or customer of Employer or its Affiliates or induce
any then or former employee to terminate his or her employment with Employer or
its Affiliates.
 
(e)  Notwithstanding any other provision of this Agreement to the contrary, if
Employee voluntarily terminates his employment with Employer in accordance with
Subsection 6(f), Employee will not be subject to Subsection 4(a), provided,
however, that for 36 months after termination, Employee shall not solicit or
assist another person in soliciting, any depositor or customer of Employer or
its Affiliates or induce any then or former employee to terminate his or her
employment with Employer or its Affiliates.
 
(f)  During the Term of Employee's employment hereunder and thereafterfor a
period of 36 months, and except as required by any court, supervisory authority
or administrative agency or as may be otherwise required by applicable law,
Employee shall not, without the written consent of the Board of Directors of
Employer or a person authorized thereby, disclose to any person, other than an
employee of Employer or an Affiliate thereof or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Employee of his duties as an employee of Employer or an Affiliate, any
confidential information obtained by him while in the employ of Employer, unless
such information has become a matter of public knowledge at the time of such
disclosure.
 
-14-

--------------------------------------------------------------------------------


(g)  The covenants contained in this Section 4 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Employee agrees that the restraints imposed
herein are necessary for the reasonable and proper protection of Employer and
its Affiliates and that each and every one of the restraints is reasonable in
respect to such matter, length of time and the area proscribed. Employee further
acknowledges that damages at law would not be a measurable or adequate remedy
for breach of the covenants contained in this Section 4 and, accordingly,
Employee agrees to submit to the equitable jurisdiction of any court of
competent jurisdiction in Charleston, West Virginia in connection with any
action to enjoin Employee from violating any such covenants.
 
5.  Disability.
 
If, by reason of Total and Permanent Disability (as defined below) during the
Term, Employee is unable to carry out the essential functions of his employment
for 12 consecutive months, his services may be terminated by the Board of
Directors determining so to do upon one month's notice to be given to Employee
at any time after the period of 12 continuous months of Total and Permanent
Disability and while such Total and Permanent Disability continues. If, prior to
the expiration of the one month period after the giving of such notice, Employee
shall recover from such Total and Permanent Disability and return to the
full-time active discharge of his duties, then such notice shall be of no
further force and effect and Employee's employment shall continue as if the same
had been uninterrupted. If Employee shall not so recover from his Total and
Permanent Disability and return to his duties, then his services shall terminate
at the expiration date of such one month's notice with the same force and effect
as if that date had been the date of termination originally provided for
hereunder. During the first 12 months of the period of Employee's Total and
Permanent Disability, Employee shall continue to earn all compensation
(including bonuses and incentive compensation) to which Employee would have been
entitled as if he had not been Totally and Permanently Disabled, such
compensation to be paid at the time, in the amounts, and in the manner provided
in Subsection 3(a), and to be reduced by the amount of any compensation received
pursuant to any applicable disability insurance plan of Employer. Thereafter,
Employee shall receive compensation to which he is entitled under any applicable
disability insurance plan. At the time of Employee’s termination of employment
under this Section 5 as a result of his Total and Permanent Disability, Employee
shall be entitled to receive “Termination Compensation” as defined in Subsection
6(b) multiplied by three (3) paid over 60 equal monthly installments beginning
with the first day of the month following Employee’s termination of employment
as a result of Total and Permanent Disability under this Section 5. Such
payments shall be reduced by the amount of any compensation received pursuant to
any applicable disability insurance plan of Employer. Employee shall continue to
receive health insurance coverage from Employer on the same terms as were in
effect prior to Employee’s termination, either under the Employer’s plans or
comparable coverage, for all periods Employee receives Termination Compensation
so long as Employee complies with Subsection 4(a). If a dispute arises between
Employee and Employer concerning Employee's physical or mental ability to
continue or return to the performance of his duties as aforesaid, Employee shall
submit to examination by a competent physician mutually agreeable to the
parties, and his opinion as to Employee's capability to so perform will be final
and binding. Upon termination of Employee's services by reason of Total and
Permanent Disability, the Term shall end. For purposes of this Agreement, “Total
and Permanent Disability” means the Employee: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.
 
-15-

--------------------------------------------------------------------------------


6.  Termination.
 
(a)  Notwithstanding any other provision of this Agreement to the contrary, in
the event that Employee voluntarily terminates employment with Employer (other
than as a result of the application of Section 5 or 6(f) hereof) or in the event
this Agreement terminates after Employer elects not to extend it and to convert
it to a fixed two-year period, Employee will be entitled to receive $1,122,304,
plus interest accruing from and after December 31, 2006, on all unpaid amounts
until paid, at the Treasury One-Year Constant Maturity rate which shall be
determined as of December 31st of the prior year for the succeeding calendar
year and shall adjust each December 31st for the succeeding year until the
amount is fully paid. This amount shall be paid to Employee over 36 equal
monthly payments, beginning with the first day of the month following Employee’s
voluntary termination of employment. In addition, Employee shall continue to
receive health insurance coverage from Employer on the same terms as were in
effect prior to Employee's termination, either under the Employer's plans or
comparable coverage for 60 months or until Employee becomes eligible for health
benefits provided by another employer, which benefits are substantially
equivalent to those offered by Employer to Employee immediately prior to
termination, whichever is shorter, so long as Employee complies with Subsection
4(a). The benefits provided for under this Section 6(a) reflect benefits
originally provided under the Employment Agreement signed between the Employer
and the Employee on June 11, 2001 as amended on November 18, 2003 which benefits
became fully vested on June 11, 2005. The benefits provided under this Section
6(a) shall not be subject to risk of forfeiture under any circumstances,
including any of the reasons that qualify for “Just Cause” as provided under
Section 6(c) except where Employee personally profits from his willful
fraudulent activity and that activity materially and adversely affects Employer.
If, at the time of such termination, circumstances exist which would permit
Employee to terminate his employment and be entitled to the benefits provided
for under paragraph 6(f), Employee may elect to terminate employment either
pursuant to paragraph 6(f) or this paragraph 6(a); provided, however, that such
election shall be permitted only if the timing and form of payment under
paragraph 6(f) and this paragraph 6(a) are the same. No voluntary termination of
employment by Employee under this paragraph 6(a) shall be deemed to be made in
connection with a Change of Control for any reason.
 
By way of example, to illustrate the foregoing, Employee may voluntarily resign
at any time during the term of this Agreement and receive $1,122,304 plus
interest on any unpaid amounts during 2007 at the Treasury One-Year Constant
Maturity Rate on December 31, 2006, (which was 4.94%), plus interest on unpaid
amounts during subsequent years at the Treasury One-Year Constant Maturity Rate
as of December 31 of each prior year.  Interest would continue to adjust on this
same basis until the amount is paid in full, etc. For example, the Employee may
resign effective December 31, 2007 and receive $1,177,746.
 
-16-

--------------------------------------------------------------------------------


(b)   “Termination Compensation” means the highest amount of cash compensation
paid (or earned and payable whether or not deferred) to or for the benefit of
Employee in respect of any of the three most recent calendar years ending prior
to the date of termination, determined by reference to the annual cash
compensation (salary, incentive compensation, and  bonus) reflected in the
summary compensation table set forth in the Company’s proxy statement for such
year, or, in the absence of such previously reported table, by reference to the
amount of such compensation as would be reflected for such year in such a
summary compensation table prepared in accordance with Item 402(b) of Regulation
S-K of the Securities and Exchange Commission.
 
By way of example, to illustrate the foregoing:  Cash compensation for 2004 was
$412,375. Cash compensation for 2005 was $518,568, and cash compensation for
2006 was $561,172. As a result, Termination Compensation would be at least
$561,172 if termination occurs during 2007, 2008, or 2009. As a result, if
Employee’s employment was terminated 1) by Employer for reasons other than “Just
Cause” as provided for in Subsection 6(c), 2) by death as provided for in
Subsection 6(d), 3) by disability as provided for in Section 5, or 4) as
provided for in Subsection 6(f) at any time through December 31, 2009, Employee
would receive at least $1,683,516 paid over 36 months (three times “Termination
Compensation” of $561,172). The amount that would be paid could increase above
this amount if total cash compensation of Employee in 2007 or any subsequent
year preceding termination, is higher than $561,172. For instance, if the
Employee’s employment was terminated for reasons other than “Just Cause” in
2008, and cash compensation for 2007 was $570,000, then the employee would
receive $1,710,000 paid over 36 months.
 
(c)  Employer shall have the right to terminate Employee's employment under this
Agreement at any time for Just Cause, which termination shall be Effective
immediately. Termination for “Just Cause” shall include termination for (a)
Employee's commission of an act materially and demonstrably detrimental to the
Employer, which act constitutes willful misconduct by the Employee in the
performance of his material duties to the Employer not authorized, directed or
ratified by City National’s or the Company’s Board of Directors; (b) Employee's
conviction of a felony involving moral turpitude; or (c) Employee’s material
breach of any other provision of this Agreement, provided that Employee has
received written notice from Employer of such material breach and such breach
remains uncured 30 days after the delivery of such notice. No act or failure to
act will be considered “willful” under this Agreement unless it is done, or
omitted to be done, by the Employee in bad faith or without reasonable belief
that his action or omission was in the best interests of the Employer. In the
event Employee's employment under this Agreement is terminated for Just Cause,
Employee’s right to receive compensation or other benefits under this Agreement
for any period after such termination shall be limited to those provided for
under Subsection 6(a).
 
-17-

--------------------------------------------------------------------------------


(d)  If Employee shall die during the Term, this Agreement and the employment
relationship hereunder will automatically terminate on the date of death, which
date shall be the last date of the Term. Notwithstanding this Subsection 6(d),
if Employee dies while employed by Employer, Employee's estate shall receive an
amount equal to the Employee's Termination Compensation (as defined above)
multiplied by (3) three, paid over 36 equal monthly payments commencing with the
first day of the month following the date of death, in addition to any life
insurance benefits available to all employees of City National.
 
(e)  Employer may terminate Employee’s employment other than for “Just Cause,”
as described in Subsection 6(c), at any time upon written notice to Employee,
which termination shall be effective immediately. In the event Employer
terminates Employee pursuant to this Subsection 6(e), Employee will nevertheless
receive his Termination Compensation times (3) three to be paid in 36 monthly
installments commencing with the first day of the month following Employee’s
termination of employment under this Section 6(e). In addition, Employee shall
continue to receive health insurance coverage from Employer on the same terms as
were in effect prior to Employee’s termination, either under Employer’s plans or
comparable coverage, for 60 months, or until Employee becomes eligible for
health benefits offered by another employer, which benefits are substantially
equivalent to those provided by Employer to Employee immediately prior to
termination, whichever is shorter. Notwithstanding anything in this Agreement to
the contrary, if Employee breaches Subsection 4(d), Employee will not be
entitled to receive any further compensation or benefits pursuant to this
Subsection 6(e).
 
(f)  Employee may voluntarily terminate employment with Employer (i) pursuant to
paragraph 8(g) hereof, or (ii) for “Good Reason.”  In either such event,
Employee shall be entitled to receive (i) any compensation due but not yet paid
through the date of termination, and (ii) in lieu of any further salary payments
from the date of termination to the end of the Term, an amount equal to the
Termination Compensation multiplied by 3.00 paid in 36 monthly installments
commencing with the first day of the month following the date of such
termination of employment. In addition, Employee shall continue to receive
health insurance coverage from Employer on the same terms as were in effect
prior to Employee’s termination, either under Employer’s plans or comparable
coverage for either 60 months or until Employee becomes eligible for health
benefits provided by another employer, which benefits are substantially
equivalent to those offered by Employer to Employee immediately prior to
termination, whichever is shorter. Under these circumstances, Employee shall not
be subject to the restrictions in Section 4(a), as set forth in Section 4(e).
 
“Good Reason” shall mean the occurrence of any of the following events without
Employee's express written consent:
 
-18-

--------------------------------------------------------------------------------


(i)  the assignment to Employee of duties inconsistent with the position of
President and Chief Executive Officer of companies similar to the Employer;
 
(ii)   a reduction by Employer in Employee's pay grade or base salary as then in
effect or the exclusion of Employee from participation in Employer's benefit
plans in which he previously participated as in effect at the date hereof or as
the same may be increased from time to time during the term of this Agreement.
 
(iii)   an involuntary relocation of Employee more than 50 miles from the
location where Employee worked immediately following his most recent voluntary
relocation or the breach by Employer of any other material provision of this
Agreement;
 
(iv)  any purported termination of the employment of Employee by Employer which
is not effected in accordance with this Agreement; or
 
(v)  the occurrence of a Change of Control within the period of 24 months
preceding such termination.
 
A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of Employer, is or becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities of the Company or of City National representing 20% or more of the
combined voting power of its then outstanding securities; or (ii) during the
term of this Agreement as a result of a tender offer or exchange offer for the
purchase of securities of the Company or of City National (other than such an
offer by the Company or City National for its own securities), or as a result of
a proxy contest, merger, consolidation or sale of assets, or as a result of any
combination of the foregoing, individuals who at the beginning of any two-year
period during the Term of this Agreement constitute the Company’s or City
National’s Board of Directors, plus new directors whose election or nomination
for election by the Company’s or City National’s shareholders, as applicable, is
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
such Board of Directors; or (iii) the shareholders of the Company or of City
National approve a merger or consolidation of the Company and/or City National
with any other corporation or entity regardless of which entity is the survivor,
other than a merger or consolidation which would result in the voting securities
of the Company or City National outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least 80% of the combined voting power of
the voting securities of the Company or City National or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the Company or City National, as applicable, approve a plan of
complete liquidation or winding-up of the Company or City National or an
agreement for the sale or disposition by the Company or City National of all or
substantially all of the Company’s or City National’s assets; or (v) any event
which Employer's Board of Directors determines should constitute a Change of
Control.
 
(g)  In receiving any payments pursuant to this Section 6, Employee shall not be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee hereunder, and such amounts shall not be
reduced or terminated whether or not Employee obtains other employment.
 
-19-

--------------------------------------------------------------------------------


(h)  In the event that Employer's independent public accountants or the Internal
Revenue Service determine, at any time during or after expiration of this
Agreement, that Employee has collected an amount arising from any and all
sources of compensation from Employer (including, without limitation, by virtue
of the immediately following sentence) exceeding the product of 2.99 and
Employee's “base amount” as defined in Section 280G(b)(3) of the Internal
Revenue Code (the “Code § 280G Maximum”), notwithstanding any provision of this
agreement or any plan or arrangement of Employer to the contrary, Employer shall
pay Employee 147.5% of the federal excise taxes payable by Employee under Code §
4999. Such tax gross up payment shall be made to Employee no later than the due
date of the Employee’s tax return reporting the amount of such tax. If, by
virtue of any plan or arrangement of Employer, benefits to which Employee would
otherwise be entitled would be curtailed or reduced because Employee may collect
an amount exceeding the Code § 280G Maximum, Employer shall nevertheless pay to
Employee an amount equal to 100% of the value by which such benefits are
curtailed or reduced, and any such payments shall be subject to the excise tax
reimbursement prescribed by the preceding section.
 
(i)  To the extent that Employee is a "key employee" (as defined under Section
416(i) of the Internal Revenue Code, disregarding Section 416(i)(5) of the
Internal Revenue Code) of the Company, no payment of Termination Compensation
may be made under this Section 6 prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of Employee's separation from
service, or (ii) the date of Employee's death; provided, however, that the six
(6) month delay required under this Section 6(i) shall not apply to the portion
of any payment resulting from the Employee’s “involuntary separation from
service” (as defined in Treas. Reg. § 1.409A 1(n) and including a “separation
from service for good reason,” as defined in Treas. Reg. § 1.409A 1(n)(2)) that
(a) is payable no later than the last day of the second year following the year
in which the separation from service occurs, and (b) does not exceed two times
the lesser of (i) the Employee’s annualized compensation for the year prior to
the year in which the separation from services occurs, or (ii) the dollar limit
described in Section 401(a)(17) of the Code. To the extent Termination
Compensation payable in monthly installments under this Section 6 is required to
be deferred under the preceding sentence, the first six months of monthly
installments shall be payable in month seven following Employee's separation
from service and the remaining monthly payments shall be made when otherwise
scheduled.
 
 
-20-

--------------------------------------------------------------------------------


(j)  Any reference in this Agreement to a termination of employment, severance
from employment or separation from employment shall be deemed to mean a
“Termination of Employment.”  A “Termination of Employment” means the
termination of the Employee’s employment with the Company and its Affiliates for
reasons other than death or Total and Permanent Disability.  Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Employee’s employment.  A
Termination of Employment will be considered to have occurred if it is
reasonably anticipated that:
 
(i)  the Employee will not perform any services for the Company or its
Affiliates after Termination of Employment, or
 
(ii)  the Employee will continue to provide services as the Company or its
Affiliates at an annual rate that is less than fifty percent (50%) of the bona
fide services rendered during the immediately preceding twelve (12) months of
employment.
 
7.  Other Employment.
 
Employee shall devote all of his business time, attention, knowledge and skills
solely to the business and interest of Employer and its Affiliates, and Employer
and its Affiliates shall be entitled to all of the benefits, profits and other
emoluments arising from or incident to all work, services and advice of
Employee, and Employee shall not, during the Term hereof, become interested
directly or indirectly, in any manner, as partner, officer, director,
stockholder, advisor, employee or in any other capacity in any other business
similar to Employer's business; provided, however, that nothing herein contained
shall be deemed to prevent or limit the right of Employee to invest in a
business similar to Employer's business if such investment is limited to less
than one percent of the capital stock or other securities of any corporation or
similar organization whose stock or securities are publicly owned or are
regularly traded on any public exchange.
 
8.  Miscellaneous.
 
(a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of West Virginia without regard to conflicts of law principles
thereof.
 
(b)  This Agreement constitutes the entire Agreement between Employee and
Employer, with respect to the subject matter hereof, and supersedes the Amended
and Restated Employment Agreement entered into between the Employer and Employee
on June 11, 2001, as amended on November 18, 2003, as well as the Amendment to
the Employment Agreement signed on February 1, 2005, pursuant to which the
Employee became the President and Chief Executive Officer of the Company and
City National.  Without limiting the foregoing, Employee agrees that this
Agreement satisfies any rights he may have had under the prior employment
agreements.
 
-21-

--------------------------------------------------------------------------------


(c)  This Agreement may be executed in one or more counterparts, all of which,
taken together, shall constitute one and the same instrument.
 
(d)  Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered in person or
by reliable overnight courier service or deposited in the mails, postage
prepaid, return receipt requested, addressed as follows:
 
To Employer:
 
City Holding Company
 
25 Gatewater Road
 
Charleston, West Virginia 25313
 
(304) 769-1100
 
Attention:     Corporate Secretary
 
 
To Employee:
 
Charles R. Hageboeck
 
[Address and Telephone Number]
 


 
Notices given in person or by overnight courier service shall be deemed given
when delivered to the address required by this Subsection 8(d), and notices
given by mail shall be deemed given three days after deposit in the mails. Any
party hereto may designate by written notice to the other party in accordance
herewith any other address to which notices addressed to him shall be sent.
 
(e)  The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
 
(f)  In the event any dispute shall arise between Employee and Employer as to
the terms or interpretations of this Agreement, whether instituted by formal
legal proceedings or otherwise, including any action taken by Employee to
enforce the terms of this Agreement or in defending against any action taken by
Employer, Employer shall reimburse Employee for all reasonable costs and
expenses, including reasonable attorneys' fees, arising from such dispute,
proceeding or action, if Employee shall prevail in any action initiated by
Employee or shall have acted reasonably and in good faith in defending against
any action initiated by Employer. Such reimbursement shall be paid within 10
days of Employee furnishing to Employer written evidence, which may be in the
form, among other things, of a canceled check or receipt, of any costs or
expenses incurred by Employee. Any such request for reimbursement by Employee
shall be made no more frequently than at 60 day intervals.
 
-22-

--------------------------------------------------------------------------------


(g)  Should Employee die after termination of his employment with Employer while
any amounts are payable to him hereunder, this Agreement shall inure to the
benefit of and be enforceable by Employee's executors, administrators, heirs,
distributees, devisees and legatees and all amounts payable hereunder shall be
paid in accordance with the terms of this Agreement to Employee's devisee,
legatee or other designee or, if there is no such designee, to his estate.
Employer shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or other-wise) to all or substantially all of the business
or assets of Employer, by agreement in form and substance reasonably
satisfactory to Employee to expressly assume and agree to perform this Agreement
in the same manner and same extent that Employer would be required to perform it
if no such succession had taken place. Failure of Employer to obtain such
agreement prior to the effectiveness of any such succession shall be deemed
“Good Reason”, permitting termination by Employee pursuant to Section 6(f). As
used in this Agreement, “Employer” shall mean Employer as hereinbefore defined
and any successor to its business or assets as aforesaid.
 
(h)  To the extent necessary to effectuate the terms of this Agreement, the
terms of this Agreement, and the respective rights and obligations of the
parties, which must survive the termination of Employee's employment or the
termination or expiration of this Agreement shall so survive. Without limiting
the foregoing, Sections 4, 5, 6, and 8(g) shall expressly survive the
termination of this Agreement.
 
-23-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


 
CITY HOLDING COMPANY
   
By:           /s/ Philip L McLaughlin
Philip L. McLaughlin, Chairman
of the Board





CITY NATIONAL BANK OF
WEST VIRGINIA
   
By:           /s/ Philip L. McLaughlin
Philip L. McLaughlin, Chairman
of the Board







EMPLOYEE
   
/s/ Charles R. Hageboeck
Charles R. Hageboeck





-24-
 

--------------------------------------------------------------------------------

 